
	
		II
		110th CONGRESS
		1st Session
		S. 123
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize the project for hurricane and
		  storm damage reduction, Morganza to the Gulf of Mexico,
		  Louisiana.
	
	
		1.Morganza to the Gulf of Mexico
			 project
			(a)In generalThe Secretary of the Army shall carry out
			 the project for hurricane and storm damage reduction, Morganza to the Gulf of
			 Mexico, Louisiana, substantially in accordance with the plans, and subject to
			 the conditions, described in the Reports of the Chief of Engineers dated August
			 23, 2002, and July 22, 2003, at a total cost of $886,700,000, with an estimated
			 Federal cost of $576,355,000 and an estimated non-Federal cost of
			 $310,345,000.
			(b)CreditThe Secretary shall credit toward the
			 non-Federal share of the cost of the project elements the cost of design and
			 construction work carried out by the non-Federal interest before the date of
			 the partnership agreement for the project elements if the Secretary determines
			 that the work is integral to the project elements.
			(c)Operations and maintenanceThe operation, maintenance, repair,
			 rehabilitation, and replacement of the Houma Navigation Canal lock complex and
			 the Gulf Intracoastal Waterway floodgate features of the project described in
			 subsection (a) that provide for inland waterway transportation shall be a
			 Federal responsibility, in accordance with section 102 of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2212).
			
